Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
For purposes of appeal, the proposed amendments will not be entered and the claims would be rejected for substantially the same reasons provided in the Final Rejection filed on October 21, 2021. 

Response to Arguments
Applicant argues that claims 22 and 23 were improperly withdrawn and not examined. p.7.
Claims 22-23 submitted on July 14, 2021 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant had originally presented the embodiment of suction opening controllable by open-loop and/or closed loop control unit. See paragraph [0021], and Claim 14. The alternate embodiment—species—of controlling via mechanical contact has different mode of operation and is mutually exclusive from the original presented embodiment/species. See paragraph [0022] (disclosing explicitly alternate means of controlling the suction openings by mechanical contact instead of open/closed-loop control units.
Since applicant has received an action on the merits for the originally presented invention, Applicant constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-23 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant argues that Lingier has significant precision and efficiency disadvantages. p.9. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the remaining references suffer from similar deficiencies as Lingier. p.9. 
However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Additionally, Applicant’s arguments fail to comply with 37 CFR 1.111(b)  because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712